Exbhibit 99.3 ManpowerGroup Restated Operating Unit Results (In millions) On a consolidated basis, the French business tax is reported in provision for income taxes, in accordance with the current accounting guidance on income taxes.Prior to the second quarter of 2013, we internally reviewed the financial results of our French operations including the French business tax within Operating Unit Profit ("OUP") given the operational nature of these taxes.While we continue to view this tax as operational, during the second quarter of 2013 we changed our internal reporting to exclude the French business tax from the OUP of our France reportable segment.Therefore our France reportable segment OUP now excludes the business tax and we no longer need to show the business tax amount separately to reconcile to the consolidated results. All previously reported segment results have been restated to conform to the current year presentation.This change in segment reporting has no impact on our reporting of consolidated results. Three Months Ended March 31 % Variance Amount Constant Reported Currency (Unaudited) Revenues from Services: Americas: United States $ $ -4.0
